FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                      No. 11-10153

               Plaintiff - Appellee,           D.C. No. 4:10-cr-01296-CKJ-BPV-1

  v.
                                               MEMORANDUM *
ALEXIS CHAVEZ-ARUJAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Alexis Chavez-Arujas appeals from his guilty-plea conviction and 33-month

sentence for being an illegal alien found in the United States after having been

previously removed, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Chavez-Arujas’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.1 We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




         1
        We decline to review Chavez-Arujas’s ineffective assistance of counsel
claim because the record is not sufficiently developed to permit review on direct
appeal. See United States v. Leasure, 319 F.3d 1092, 1099 (9th Cir. 2003).

                                          2                                    11-10153